Citation Nr: 1534059	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent disabling for a left shoulder rotator cuff tear, status post arthroscopic surgical repair (a left shoulder disability).   

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2000 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for a left shoulder disability and assigned an initial disability rating of 10 percent.  The Veteran expressed disagreement with the initial disability rating assigned.  The RO also assigned a 100 percent disability rating for a post-surgical convalescence period between December 9, 2008, and January 31, 2009.  In a March 2013 rating decision, the Appeals Management Center granted an increased disability rating to 20 percent for the entire rating period not included within the convalescence period.  

Entitlement to a TDIU was previously denied by the RO in an April 2009 rating decision, and confirmed in a September 2009 Statement of the Case.  While the Veteran did not perfect an appeal as to the issue of entitlement to a TDIU, the Board finds the issue was reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issue of service connection for a long thoracic nerve palsy associated with a left shoulder disability has been raised by the record in the November 2012 VA examination report.  Specifically, the VA examiner referenced 2008 private treatment records that indicated that residuals of the left shoulder injury include permanent long thoracic nerve palsy.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to December 9, 2008, the Veteran's left shoulder disability was manifested by subjective complaints of pain and recurrent instability, resulting in frequent episodes of glenohumeral joint dislocation and guarding of movement.  

2.  From February 1, 2009, forward, the Veteran's left shoulder disability has been manifested by subjective complaints of pain and recurrent instability, resulting in a limitation of motion to, at worst, 20 degrees of shoulder elevation.  

3.  For the entire rating period on appeal, ankylosis of the scapulohumeral articulation, impairment of the clavicle or scapula, fibrous union of the humerus, nonunion of the humerus, or loss of the humeral head have not been shown.  

4.  The Veteran is currently service-connected for migraine headaches, rated as 50 percent disabling; a left shoulder disability, rated as 30 percent disabling as adjudicated below; a lumbar spine disability, rated as 20 percent disabling; and a bilateral foot disability, rated as noncompensable.  The Veteran's combined disability rating is 70 percent.  

5.  The competent and credible evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Prior to December 9, 2008, the criteria for an increased rating in excess of 20 percent disabling for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2014).  

2.  Resolving all reasonable doubt in favor of the Veteran, from February 1, 2009, forward, the criteria for a 30 percent disability rating, but no higher, for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2014).  

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for a left shoulder disability, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, VA examination reports from August 2009 and November 2012, and the Veteran's statements.  

The Veteran was afforded VA examinations in August 2009 and November 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2009 and November 2012 VA examinations are found to be adequate for ratings purposes of the issues on appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


Increased Rating for a Left Shoulder Disability - Analysis

The Veteran contends that his current left shoulder disability is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned.  Specifically, the Veteran reports constant pain and recurrent instability in his left shoulder that results in a decreased ability to perform activities of daily living (ADLs), a decreased ability to care for his young son, and a decreased ability to perform occupational activities.  

During the appeal period, the Veteran was awarded a temporary total disability rating for the left shoulder disability.  This temporary total disability rating was awarded to the Veteran following a surgical procedure on December 9, 2008, and was provided in specific contemplation of the additional disability and convalescence that arises following surgery.  See 38 C.F.R. § 4.30.  Following the cessation of the temporary total disability rating, effective February 1, 2009, the Veteran disability rating was returned to 20 percent.  Accordingly, the Board's consideration of an increased disability rating only concerns the 20 percent rating assigned for the remainder of the rating period for the left shoulder disability.  

Disabilities of the shoulder and arm are contemplated by Diagnostic Codes 5200 through 5203, and provide different disability ratings for the major (dominant) and minor (non-dominant) side.  38 C.F.R. § 4.71a.  The Veteran is right-hand dominant.  See November 2012 VA Examination Report.  According to the most recent rating decision, the Veteran's left shoulder disability is rated under Diagnostic Code 5202, which provides disability ratings for impairments of the humerus.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5202, a 20 percent disability rating is warranted for the minor shoulder for recurrent dislocation of the scapulohumeral joint or malunion of the humerus.  The 20 percent disability rating provided for recurrent dislocations of the scapulohumeral joint is provided in the minor shoulder whether the veteran experiences frequent episodes of dislocation and guarding of all shoulder movements, or experiences infrequent episodes of dislocation and guarding of movement only at shoulder level.  The 20 percent disability rating provided for malunion of the humerus is provided in the minor shoulder whether the veteran demonstrates marked or moderate deformity.  A 40 percent disability rating is warranted for the minor shoulder for fibrous union of the humerus.  A 50 percent disability rating is warranted for the minor shoulder for nonunion of the humerus (false flail joint).  A 70 percent disability rating is warranted for loss of the humeral head (flail shoulder).  Id.  

Diagnostic Code 5201 provides disability ratings for limitation of motion of the arm.  38 C.F.R. § 4.71a.  As relevant to the minor shoulder, under Diagnostic Code 5201, a 20 percent disability rating is warranted for shoulder elevation that is limited to midway between the side of the body and shoulder level.  A 30 percent disability rating is warranted for the minor shoulder for shoulder elevation that is limited to 25 degrees from the side of the body.  

After a review of all the evidence of record, the Board finds that the weight of the evidence is against an increased disability rating in excess of 20 percent prior to December 9, 2008.  However, resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability rating of 30 percent, but no higher, is warranted for the Veteran's left shoulder disability from February 1, 2009, forward.  While the Veteran's current 20 percent disability rating is assigned under Diagnostic Code 5202 on the basis of recurrent dislocation of the scapulohumeral joint with frequent episodes of dislocation and guarding of all arm movements, the Board finds, from February 1, 2009, forward, that the weight of evidence demonstrates a 30 percent disability rating is warranted under Diagnostic Code 5201 on the basis of limitation of motion.  

An August 2008 VA orthopedic surgical consultation report indicates that the Veteran complained of pain with motion above 90 degrees of abduction and forward flexion, recurrent subluxations or dislocations, and a sense of instability with any left arm activity.  The VA clinician noted pain with abduction and forward flexion to 90 degrees and a positive apprehension sign.  The VA clinician provided an assessment of recurrent left shoulder dislocation and left shoulder bursitis/tendinitis.  

A November 2008 private treatment record indicates that the Veteran complained of pain and recurrent dislocation in the left shoulder.  The private clinician noted 140 degrees of forward flexion and 130 degrees of abduction.  The private clinician also noted posterior weakness and winging of the scapula indicating that the Veteran's "long thoracic nerve does not seem to be working."  The private clinician noted full range of motion and no deficits in the right shoulder.  After referencing diagnostic imaging study reports, the private clinician provided a diagnosis of left shoulder dislocation with subsequent possible Bankart lesion and rotator cuff tears and a long thoracic nerve palsy.  The Veteran underwent left shoulder arthroscopic surgery for a Bankart lesion repair, subacromial decompression, and rotator cuff repair on December 9, 2008.  

A March 2009 private physical therapy discharge summary report indicates that the Veteran reported significant pain in the left shoulder that worsened with attempting to use the left arm, profound weakness, and loss of function.  The private clinician noted 30 degrees of active forward flexion, 20 degrees of active abduction, poor muscular strength, and severe winging of the scapula.  The private clinician noted normal range of motion and no deficits in the right shoulder.  The private clinician opined that the Veteran presented with multi-directional laxity in the left shoulder and loss of stabilization of the left scapula due to severe weakness possibly due to severe compromise of the long thoracic nerve.  

An April 2009 VA neurology consultation report indicates that the Veteran reported pain and recurrent left shoulder dislocation and instability.  The VA clinician noted that the Veteran is able to move his arm in all planes and maintain adequate strength, but "it is very painful for him."  The Veteran reported that he lost his job following his December 2008 surgery due to his inability to perform his occupational duties.  Upon examination, the VA clinician noted normal strength in the right upper extremity, but decreased strength in the left shoulder girdle and elbow.  The VA clinician also noted decreased active range of motion in the left shoulder with audible clicking and joint instability.  In conclusion, the VA clinician provided impairments of left shoulder instability, status post-surgical repair with continued pain and instability, and left long thoracic nerve injury with serratus anterior weakness.  

Upon VA examination in August 2009, the Veteran reported constant pain and stiffness in his left shoulder and recurrent instability with episodes of dislocation approximately three times a year.  The Veteran also reported occasional locking, fatigability, decreased endurance, frequent flare-ups with excessive use of his left arm, and difficulty performing ADLs.  The Veteran reported that he retired in 2008 as his left shoulder condition was limiting his ability to perform occupational tasks such as lifting, pushing, pulling, and using his left hand.  Upon examination, the VA examiner noted active range of motion to 130 degrees of forward flexion with pain at end range, and to 120 degrees of abduction with pain at end range.  The VA examiner noted no decrease in function with repetitive range-of-motion testing.  

Upon VA examination in November 2012, the Veteran reported constant pain and recurrent instability in the left shoulder.  The Veteran reported that he is unable to let his arm hang at his side due to feelings of instability and dislocation.  The Veteran reported difficulty with ADLs, including cooking and bathing, due to decreased mobility and decreased strength in the left arm.  The Veteran also reported a decreased ability to care for his young son and a decreased ability to perform occupational activities.  Upon examination, the VA examiner reported full and pain-free left shoulder forward flexion and abduction, with no decrease in range of motion following repetitive testing.  However, the VA examiner reported a limitation of right shoulder forward flexion to 60 degrees, with pain beginning at 20 degrees, and a limitation of right shoulder abduction to 45 degrees, with pain beginning at 30 degrees.  Upon repetitive testing, the VA examiner noted 25 degrees of forward flexion and 40 degrees of abduction in the right shoulder.  Regarding functional loss, the VA examiner noted no functional loss in the right shoulder, but noted functional loss in the left shoulder, specifically identifying less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy due to disuse.  The VA examiner also noted tenderness to palpation of the left shoulder, decreased strength in the left shoulder girdle, frequent episodes of recurrent dislocation in the left shoulder, and guarding of all left shoulder movements.  The VA examiner noted no impairments in the right shoulder.  The VA examiner noted no ankylosis; no malunion, nonunion, or dislocation of the clavicle or scapula; no malunion, fibrous union, nonunion of the humerus; or loss of the humeral head.  In conclusion, the VA examiner opined that the Veteran has severely limited use of the left shoulder due to chronic instability resulting in severe shoulder impairment.  As rationale, the VA examiner explained that while the Veteran "has some motion on testing, he is unable to use the arm's strength to exert any force or lift any weight due to the chronic problem of dislocation and weakened movement.  He has lost functionality of the shoulder joint."  

In review of the evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim for an increased disability rating in excess of 20 percent under Diagnostic Code 5202 at any time during the appeal period.  38 C.F.R. § 4.71a.  In this regard, there is no evidence of fibrous union of the humerus, nonunion of the humerus, or loss of the humeral head; therefore, an increased disability rating under Diagnostic Code 5202 is not warranted.  See id.  In addition, the Board finds that the weight of the evidence is against a finding of entitlement to an increased or additional disability rating under either Diagnostic Code 5200 or 5203 at any time during the appeal period.  In this regard, there is no evidence of ankylosis of the scapulohumeral articulation (Diagnostic Code 5200) or impairment of the clavicle or scapula (Diagnostic Code 5203); therefore, disability ratings under Diagnostic Codes 5200 or 5203 are not warranted.  See id.  

In review of the evidence of record prior to December 9, 2008, the Board finds that the weight of the evidence is against entitlement to an increased disability rating in excess of 20 percent under Diagnostic Code 5201 on the basis of limitation of motion.  38 C.F.R. § 4.71a.  In this regard, while the evidence of record reflects the Veteran's complaints of pain and instability resulting in decreased mobility and guarding, the evidence prior to December 9, 2008, reflects that these complaints have resulted in guarding and a limitation of motion at shoulder level.  The August 2008 VA orthopedic consultation report indicates pain and a sense of instability with motions above 90 degrees of elevation.  The November 2008 private treatment record reflects 140 degrees of forward flexion and 130 degrees of abduction with no notation of pain or apprehension.  As such, a 30 percent disability rating under Diagnostic Code 5201, which requires motion limited to 25 degrees of shoulder elevation, is not warranted prior to December 9, 2008.  See id.  

In contrast, the weight of the evidence of record from February 1, 2009, forward, is at least in relative equipoise as to whether the Veteran's left shoulder disability is manifested by a limitation of shoulder elevation that satisfies the criteria for a 30 percent disability rating.  See 38 C.F.R. § 4.71a.  Evidence against the finding is contained in the August 2009 VA examination report that documented 130 degrees of forward flexion and 120 degrees of abduction, with pain only at the end range of motion in both directions.  

Evidence in favor of the finding of an increased rating is contained in the March 2009 private physical therapy discharge summary report that noted the Veteran's complaints of significant pain upon use of the left shoulder and documented 30 degrees of forward flexion and 20 degrees of abduction.  

Evidence in favor of the finding of an increased rating is also contained in the November 2012 VA examination report.  While the November 2012 VA examination report documents full and pain-free range of motion in the left shoulder, the VA examiner noted functional loss of the left shoulder as indicated by less movement than normal, pain on movement, and weakened movement.  In contrast, the VA examination report documents limitations of right shoulder range of motion, but the VA examiner neither made findings of functional loss in the right shoulder nor identified any pathology attributed to the right shoulder.  The Board finds that a complete reading of the examination report indicates that the VA examiner transposed range-of-motion findings for the right and left shoulders, as there is no evidence contained elsewhere in the record documenting full and pain-free range of motion in the Veteran's left shoulder or a limitation in right shoulder mobility.  Accordingly, the Board finds that the limited range of motion reported for the right shoulder (60 degrees of forward flexion with pain beginning at 20 degrees, and 45 degrees of abduction with pain beginning at 30 degrees) actually represents limited range of motion findings for the left shoulder.  These findings are consistent with the March 2009 private physical therapy discharge summary report.  

Therefore, in review of the evidence of record from February 1, 2009, forward, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence demonstrates that a disability rating of 30 percent, but no higher, is warranted for the Veteran's left shoulder disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The evidence of record consistently reflects the Veteran's complaints of pain and instability that have resulted in decreased mobility, guarding, and a decreased ability to perform ADLs, such as cooking and bathing.  The March 2009 private physical therapy discharge summary report reflects forward flexion limited by pain, guarding, and weakness to 30 degrees and abduction limited by pain, guarding, and weakness to 20 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  This limitation of motion satisfies the criteria for a 30 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The November 2012 VA examination report reflects forward flexion limited by pain, guarding, and weakness to 20 degrees and abduction limited by pain, guarding, and weakness to 30 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  This limitation of motion satisfies the criteria for a 30 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Veteran has reported functional impairments such as decreased ability to perform ADLs, decreased ability to care for his young son, and a decreased ability to perform occupational activities.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In this case, with consideration of pain and loss of function, the limitation of motion satisfies the criteria for a 30 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Moreover, the Board finds that the Veteran's symptomatology and impairments have been shown as relatively consistent throughout the entire rating period on appeal.  The Board acknowledges the April 2015 statement submitted by the Veteran's representative, in which it is asserted that the Veteran's range of motion has worsened since the November 2012 VA examination; however, as discussed above, the Board is granting entitlement to the maximum disability rating based of limitation of motion provided in the Rating Schedule.  Moreover, the other contentions contained in the representative's statement, including constant pain and loss of function, demonstrate a disability picture consistent with the Veteran's statements and medical evidence of record.  Therefore, the Board finds that the evidence of record accurately depicts the Veteran's current disability level, and additional development is not needed.  Accordingly, for the rating period on appeal from February 1, 2009, forward, the Board finds that a 30 percent disability rating is warranted in consideration of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that the finding that the Veteran's left shoulder disability warrants a 30 percent disability rating from February 1, 2009, forward, under Diagnostic Code 5201 is provided in lieu of the 20 percent disability rating under Diagnostic Code 5202, as the provision of separate disability ratings during this rating period would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259.  Notably, Diagnostic Code 5201 provides for consideration of limitation of motion and Diagnostic Code 5202 provides for consideration of guarding of movement.  See 38 C.F.R. § 4.71a.  Diagnostic Codes 5201 and 5202 both contemplate a limitation of movement, and separate disability ratings would therefore, evaluate the same manifestation of a single disability, constituting pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259.  

In addition to the considerations above, the Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  The Board notes that the November 2012 VA examiner provided a diagnosis of acromioclavicular joint arthritis.  As such, the Board has considered application of Diagnostic Code 5003.  38 C.F.R. § 4.71a.  However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion.  In this case, as adjudicated above, from February 1, 2009, forward, the Veteran's left shoulder disability warrants a 30 percent disability rating based on a limitation of motion; therefore Diagnostic Code 5003 is not for application.  Furthermore, the maximum rating otherwise allowed for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For these reasons, the Board finds that a rating for arthritis of the Veteran's left shoulder (acromioclavicular joint) is not warranted.  Id.

For these reasons, the Board finds that the weight of the evidence does not support a finding for a disability rating in excess of 20 percent prior to December 9, 2008, for a left shoulder disability.   However, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports a disability rating of 30 percent, but no higher, from February 1, 2009, forward, for a left shoulder disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left shoulder disability are specifically contemplated by the schedular rating criteria (38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202), and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  In this regard, the Veteran's disability is manifested by symptoms of pain and recurrent instability, a decreased ability to perform ADLs (cooking, bathing, child care), and a difficulty in performing occupational tasks.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provide for rating by analogy based on similar functions, anatomical location, and symptomatology).  To the extent the Veteran experiences additional symptoms associated with long thoracic nerve palsy associated with the left shoulder disability, the Board has referred the claim of service connection for long thoracic nerve palsy for additional adjudication.  

In this case, the problems reported by the Veteran regarding the left shoulder disability are specifically contemplated by the criteria discussed above.  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  Id.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Entitlement to a TDIU - Analysis

The Veteran contends that he is unable to work due to his left shoulder disability.  Specifically, the Veteran contends that his left shoulder disability is manifested by constant pain and recurrent instability that result in weakness, limited movement, and an inability to perform occupational tasks.  The evidence of record indicates that the Veteran completed 12 years of schooling, including achieving a high school diploma.  According to the November 2012 VA examination report, the Veteran is skilled in the constructive trades.  

The Board first finds that the Veteran's service-connected disabilities meet the schedular criteria for consideration of a TDIU.  The Veteran is currently service-connected for migraine headaches, rated as 50 percent disabling; a left shoulder disability, rated as 30 percent disabling as adjudicated above; a lumbar spine disability, rated as 20 percent disabling; and a bilateral foot disability, rated as noncompensable.  The Veteran's combined disability rating is 70 percent.  Therefore, the Veteran's combined disability evaluation is at least 70 percent, with at least one disability rated at 40 percent disabling.  38 C.F.R. §§ 4.16(a), 4.25.  

After review of all the evidence of record, lay and medical, the Board next finds that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  

The April 2009 VA neurology consultation report indicates that the Veteran "lost his job following his surgery due to his inability to perform his duties."  The VA clinician indicated that the Veteran's disability "will probably require life long treatment and management."  Additionally, the VA clinician indicated that the Veteran "would also benefit from vocational [rehabilitation] to seek gainful employment."

The August 2009 VA examiner noted that the Veteran retired from work in 2008 as the Veteran reported "his left shoulder condition was affecting his employment because it was limiting him from lifting, pushing, pulling, and using his left hand."  

The November 2012 VA examiner noted that the Veteran's occupational background involved the construction trade, which is "very physical and involves lifting in almost every aspect."  The VA examiner opined that the Veteran "is unable to even secure items in the left hand so he can make a cut with a saw or use a hammer.  He states that what would take him one hour to do it now takes 6 hours and he is unable to perform it safely."  

The evidence of record indicates that the Veteran meets the schedular criteria for consideration of a TDIU.  The weight of the evidence of record demonstrates that the Veteran's left shoulder disability negatively affects his ability to perform occupational tasks similar in nature to those for which the Veteran is qualified based upon his education and prior occupational experience.  Taking in consideration both the lay and medical evidence of record, to include consideration of the Veteran's employment history and his educational attainment, the Board finds that the evidence demonstrates that the Veteran's service-connected disabilities are of sufficient severity to preclude him from securing and following substantially gainful employment.  For these reasons, and resolving any doubt in favor of the Veteran, the Board finds that the evidence of record as a whole demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16, and accordingly, the Board finds that a TDIU is warranted.


ORDER

Prior to December 9, 2008, entitlement to an increased disability rating in excess of 20 percent for a left shoulder disability is denied.  

From February 1, 2009, forward, entitlement to a 30 percent disability rating, but no higher, for a left shoulder disability is granted.  

Entitlement to a TDIU is granted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


